Honorable Vera V. Fogg
County Attorney
Xardeman County
Quanah, Texas

Dear Miss Fogg:                .Opinion No. O-4715
                                Fie: County Superintendent is not
                                     required to pay poll tax in order
                                     to legally serve as such officer.
                                                                           .,
Your request for opinion upon the following stated question:. '::
     I,. . . .                                                      .~
                                                                      ~.

     %an a person be elected to the office of County School
     Su*rintendent, and legally serve, when he has .notpaid
     his poll tax, and thus is not a qualified voter of the
     county in which he is elected?
     I!. . . .11

has been received and carefully considered by this department.

Article 2688, Vernon's Annotated Texas Civil Statutes, sets forth the
qualifications of the County School Cuperintendent; this Article does
not require that he pay a poll tax or be a qualified voter. Article
293, Vernon's Annotated Texas Civil Statutes, sets out the ineligibility
of certain persons to serve as public of'ficialsand prescribes residential
requirements of'such officials; this Article does not make persons vho
have not paid theif-.polltaxes or who are not qualified voters ineligible
to hold public office.

The nature and purpose of a poll tax is that of .anecessary pereqtiisite'to
the right of certain designated classes to VCM- Unless otherwi.seprovided,
the office of a poll tax is not that of a necessary prerequisite to
holding office.

             it is our opinion, and you a?e so arvised, that a person
Accordingly, '
need not to have paid a poll tax in order to be elected and to qualify
for the office of County Superintendent.
Honorable Vera V. Fcgg,   Page ,#2 (O-4716)



                                            Very truly yours,

                                     ATTORI\%YGENERAL OF TMAS

                                     s/Wm.    J. Farming



                                     BY
                                          Wm. J. Fanning
                                               Assistant



APPROVED July 24, 1942
s/ GERALD C. MANN
ATTORNEY (XNFZAL OF TEXAS

APPROVED OPINION CI~MITTJ~E
BY B. W. B.
CHAIRMAN